DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive.
Applicant argues “a workpiece is a plurality of grains in an iron-based phase domain.” Applicant further argues “the particles of Ishimine and Takahashi are discrete solid bodies”.
The examiner respectfully disagrees. Para. [0104] and [0107] of the specification reads as follows:
[0104] Producing bulk materials including α"-Fe16N2 phase domains directly may be difficult. An alternative technique described herein includes forming smaller materials including α"-Fe16N2 phase domains, then joining (or consolidating) the smaller materials to for a bulk magnetic material including α"-Fe16N2 phase domains. FIG. 10 is a flow diagram illustrating an example technique for consolidating a plurality of workpieces including at least one α"-Fe16N2 phase domain to form a bulk magnetic material.

[0107] The plurality of workpieces may include any shape and size. In some examples, the workpieces include one dimension that is longer than other dimensions of the respective workpiece. Example workpieces with a dimension longer than other dimensions include fibers, wires, filaments, cables, films, thick films, foils, ribbons, sheets, or the like. In other examples, workpieces may not have a dimension that is longer than other dimensions of the workpiece. For example, workpieces can include grains or powders, such as spheres, cylinders, flecks, flakes, regular polyhedra, irregular polyhedra, and any combination thereof. Examples of suitable regular polyhedra include tetrahedrons, hexahedrons, octahedron, decahedron, dodecahedron and the like, non-limiting examples of which include cubes, prisms, pyramids, and the like.
From these paragraph and the overall disclosure, one of ordinary skill in the art understands that a workpiece is a smaller element/material, such that multiple workpieces can be joined together to form a bulk material. The term “iron-based phase domain” is understood to mean a region in a material, the region having the same iron-based phase, such as FeN, Fe2N, α"-Fe16N2 etc. The iron-based phase domain is understood to comprise one or more grains, i.e. individual crystals of that specific phase. Claim 1 therefore requires a workpiece including a region of material having an iron-based phase domain comprising plural anisotropically-shaped iron-based grains, at least one of the grains having the claimed aspect ratio and being a α"-Fe16N2 grain. It is respectfully suggested the claim limitation “the at least one anisotropically-shaped iron-based grain comprises at least one α"-Fe16N2 phase domain” be amended to --the at least one anisotropically-shaped iron-based grain is an α"-Fe16N2 grain-- because a grain is a single crystal of a particular phase domain, i.e. if more than one phase would be present, the grain would not actually be a grain.
Ishimine does disclose a workpiece comprising a plurality of anisotropically-shaped iron-based grains in an iron-based phase domain. The rejection was changed to clarify that iron nitride particles disclosed by Ishimine are workpieces. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimine (JP2012253248A) in view of Takahashi (US2013/0257573A1).
Ishimine discloses a process in which nano-iron oxide crystals are grown in a magnetic and/or electric field to form column-shaped crystals (para. [0036] and [0039]). The resulting particles are reduced to form column-shaped iron particles which are subjected to nitriding treatment to form Fe16N2 (see para. [0037]) particles with a high aspect ratio. The iron nitride particles have an aspect ratio of 2 or more, a minor axis of 10 nm or more and 80 nm or less (para. [0038] and [0039]). The Fe16N2 phase in the iron nitride particles is at least 80% by volume (para. [0037]), preferably 90% or more (para. [0055]). Ishimine explains that “the shorter the length of the minor axis relative to the major axis, that is, the larger the aspect ratio, the easier it is for the inside of the iron nitride grain to be single-crystallized” and “the coercive force can be increased”. A high aspect ratio of the iron nitride particles results in shape magnetic anisotropy (see para. [0039]) (i.e. uniaxial magnetic anisotropy). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that process of Ishimine therefore results in iron nitride particles (i.e. workpieces) comprising an iron-based phase domain (Fe16N2 phase) comprising iron-based grains (i.e. Fe16N2 crystal grains). Since one goal of the process of Ishimine is to produce single-crystal (i.e. single-grain) iron nitride particles (as described in para. [0055]), one of ordinary skill in the art would have found it obvious that some of the resulting iron nitride particles would comprise a single anisotropically-shaped Fe16N2 grain, but some of the particles would have a small number of anisotropically-shaped Fe16N2 grain, with the easy magnetization axes thereof being substantially aligned along with the uniaxial magnetic isotropy axis of the iron nitride particle (see “c-axis of the α″Fe16N2 crystal is oriented in the long axis direction of the iron nitride grains” in para. [0022]), as in the following drawing:

    PNG
    media_image1.png
    529
    582
    media_image1.png
    Greyscale

The iron nitride particles are mixed with a binder and granulated powder is formed (para. [0042]. Granulated powder is then heated to melt the binder and a strong magnetic field is applied to orient the crystal orientation of the Fe16N2 particles in a certain direction (see para. [0048]-[0053]) while molding and applying pressure to form an iron nitride material which is a molded body composed of a plurality of iron nitride particles containing Fe16N2 as a main component (see para. [0053]). The iron nitride material can be used to make permanent magnets (see para. [0057]) which can be used in motors (see para. [0083]).
Ishimine reads on the claims as follows (limitations not disclosed by Ishimine are crossed out, below):
Claim 1. A workpiece1 (e.g. iron nitride particles as discussed above) comprising: 
a plurality (i.e. at least two) of anisotropically-shaped iron-based grains (e.g. Fe16N2 crystals) in an iron-based phase domain (the iron nitride particles comprise an α"-Fe16N2 iron-based phase domain; see para. [0037]), wherein at least one anisotropically-shaped iron-based grain comprises an aspect ratio of between about 1.1 and about 502 (e.g. 2) wherein at least one anisotropically-shaped iron-based grain comprises at least one a"-Fe16N2 phase domain, and wherein the aspect ratio is defined as the ratio of the length of a longest dimension to the length of a shortest dimension of the anisotropic grain, where the longest dimension and shortest dimension are substantially orthogonal, and
wherein respective long axes of the plurality of anisotropically-shaped iron-based grains are oriented substantially parallel to each other. See the discussion in #9 and #10 above.
Claim 2. The workpiece of claim 1, wherein the at least one anisotropically-shaped iron-based grain defines a shortest dimension of between about 5 nm (e.g. 10 nm) and about 300 nm.
Claim 4. The workpiece of claim 1, further comprising at least one iron-based phase domain including uniaxial magnetic anisotropy, wherein the longest dimension of the at least one anisotropically-shaped iron-based grain is substantially parallel to the direction of the uniaxial magnetic anisotropy. See “c-axis of the α″Fe16N2 crystal is oriented in the long axis direction of the iron nitride grains” in para. [0022]. See the discussion in #9 and #10 above.
Claim 7. The workpiece of claim 1,
Claim 8. The workpiece of claim 1, 
Claim 9. The workpiece of claim 1, wherein, for each respective anisotropically-shaped iron-based grain, the respective easy axis of magnetocrystalline anisotropy is substantially parallel to the respective longest axis. See “c-axis of the α″Fe16N2 crystal is oriented in the long axis direction of the iron nitride grains” in para. [0022] and the discussion in #9 and #10 above.
Claim 10. A bulk permanent magnet (see “permanent magnets” in para. [0083]) comprising a plurality of workpieces, wherein at least one workpiece of the plurality of workpieces comprises the workpiece of claim 1.
Claim 11. The bulk permanent magnet of claim 10, wherein each of the plurality of workpieces includes iron nitride (i.e. Fe16N2).
Claim 12. An article comprising the bulk permanent magnet of claim 10.
Claim 13. The article of claim 12, wherein the article comprises an electric motor, a generator, a sensor, an actuator, a component of an automotive vehicle, or a component of a wind turbine. See “motors” in para. [0083].

Ishimine discloses the claimed invention, except for the claimed dopant and the elements listed in claim 7. 
Takahashi discloses a process similar to that of Ishimine. As mentioned in a previous Office action, Takahashi discloses a dopant such as Mn, Ni, Ti, Ga, Al, Ge, Zn, Pt or Si as part of the starting iron oxide (see para. [0043]). The presence of the dopant in the iron nitride results in increased maximum energy product (See para. [0038] and [0039].
In view of the teachings of Takahashi, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize iron oxide crystals including Mn, Ni, Ti, Ga, Al, Ge, Zn, Pt or Si, to form the iron nitride material of Ishimine, so that the iron nitride particles have a greater maximum energy product. The results would have been predictable, in view of the teachings of Takahashi. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Para. [0041] of the present specification mentions “[t]he iron-containing workpiece may include, for example, powder, particulates, ribbons, sheets, wires, or other geometric shapes.” 
        2